UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-23432 RIDGEWOOD ELECTRIC POWER TRUST III (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3264565 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1314 King Street, Wilmington, Delaware 19801 (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Issuer’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of November 30, 2007, there were 391.8444 Investor Shares outstanding. RIDGEWOOD ELECTRIC POWER TRUST III FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II. OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Submission of Matters to a Vote of Security Holders 8 Item 5. Other Information 9 Item 6. Exhibits 9 SIGNATURES 10 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ELECTRIC POWER TRUST III CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, 2006 December 31, 2005 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 991 $ 303 Accounts receivable 640 894 Note receivable 50 70 Due from affiliates 406 670 Gas forward contracts 633 2,482 Other current assets 60 89 Total current assets 2,780 4,508 Investment 4,937 4,633 Plant and equipment, net 3,505 3,594 Intangibles, net 986 1,004 Total assets $ 12,208 $ 13,739 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ - $ 103 Due to affiliates 27 4 Total current liabilities 27 107 Commitments and contingencies Shareholders’ equity (deficit): Shareholders’ equity (391.8444 Investor Shares issued and outstanding) 12,391 13,827 Managing Shareholder’s accumulated deficit (1 management share issued and outstanding) (210 ) (195) Total shareholders’ equity 12,181 13,632 Total liabilities and shareholders’ equity $ 12,208 $ 13,739 The accompanying notes are an integral part of these financial statements. 1 RIDGEWOOD ELECTRIC POWER TRUST III CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share data) Three Months Ended March 31, 2006 2005 Revenues $ 51 $ 964 Cost of revenues 1,277 496 Gross (loss) profit (1,226 ) 468 Operating expenses: General and administrative expenses 52 71 Management fee to the Managing Shareholder 85 88 Total operating expenses 137 159 (Loss) income from operations (1,363 ) 309 Other income: Equity in income from investment 304 343 Interest income 3 3 Other income 2 3 Total other income 309 349 Net (loss) income $ (1,054 ) $ 658 Managing Shareholder – Net (loss) income $ (11 ) $ 7 Managing Shareholder - Distributions 4 7 Shareholders – Net (loss) income (1,043 ) 651 Net (loss) income per Investor Share (2,662 ) 1,662 Distributions per Investor Share 1,000 1,750 The accompanying notes are an integral part of thesefinancial statements. 2 RIDGEWOOD ELECTRIC POWER TRUST III CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Three Months Ended March 31, 2006 2005 Cash flows from operating activities: Net cash provided by operating activities $ 1,064 $ 562 Cash flows from investing activities: Proceeds from note receivable 20 12 Cash flows from financing activities: Cash distributions to shareholders (396 ) (693 ) Net increase (decrease) in cash and cash equivalents 688 (119 ) Cash and cash equivalents, beginning of period 303 120 Cash and cash equivalents, end of period $ 991 $ 1 The accompanying notes are an integral part of these financial statements. 3 RIDGEWOOD ELECTRIC POWER TRUST III NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to SEC rules. These condensed consolidated financial statements should be read in conjunction with the Ridgewood Electric Power Trust III (the “Trust”) Annual Report on Form 10-K for the year ended December31, 2005 filed with the SEC on December 14, 2007 (the “2005 Form 10-K”). No significant changes have been made to the Trust’s accounting policies and estimates disclosed in the 2005 Form 10-K. In the opinion of management, the condensed consolidated financial statements as of March 31, 2006, and for the three-month periods ended March 31, 2006 and 2005, include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the periods presented. The results of operations for the three months ended March 31, 2006 and 2005 are not necessarily indicative of the results to be expected for the full year or any other period. 2.DESCRIPTION OF BUSINESS The Trust is a Delaware trust formed in December 1993. The Trust began offering shares in January 1994 and concluded its offering in May 1995. The objective of the Trust is to provide benefits to its shareholders through a combination of distributions of operating cash flow and capital appreciation. The Managing Shareholder of the Trust is Ridgewood Renewable Power LLC (“RRP” or the “Managing Shareholder”). The Trust has been organized to invest primarily in power generation facilities located in the US. The projects of the Trusts have characteristics that qualify the projects for government incentives. The Trust’s investments include an investment in a landfill gas-fired electric generating project with total capacity of 13.8 megawatts (“MW”) (“Ridgewood Providence”) and in electric cogeneration projects with total capacity of 14.2MW (the “Norcals”). The Trust’s accompanying consolidated financial statements include the financial statements of its wholly-owned subsidiaries. The Trust’s consolidated financial statements also include the Trust’s 35.7% limited partnership interest in Ridgewood Providence, which is accounted for under the equity method of accounting as the Trust has the ability to exercise significant influence but does not control the investment’s operating and financial policies. 3.GAS CONTRACTS In August 2001, subsidiaries of the Trust entered into agreements to purchase natural gas, at fixed prices, over a five-year term in connection with entering into amendments fixing the sales price of electric power sales contracts for a similar term. These contracts were entered into in order to minimize the impact of fluctuating energy prices. The Trust has determined that these contracts are derivatives as defined under Statement of Financial Accounting Standards (“SFAS”) No. 133, "Accounting for Derivative Instruments and Hedging Activities", as amended. The Trust has designated these derivatives as non-hedge instruments. Accordingly, the value of the contracts based on the differences between contract prices and market value prices is recognized as an asset or a liability in the balance sheet. Changes in the carrying value of the contracts are reflected as a component of cost of revenues in the consolidated statements of operations. 4 RIDGEWOOD ELECTRIC POWER TRUST III NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) 4.INVESTMENT Ridgewood Providence Summarized statements of operations data for Ridgewood Providence is as follows: Three Months Ended March 31, 2006 2005 Revenues $ 2,974 $ 3,090 Gross Profit 864 975 Income from Operations 845 961 Net Income $ 853 $ 961 Trust share of income in Ridgewood Providence $ 304 $ 343 5.COMMITMENTS The Norcals have non-cancelable operating leases. Future minimum lease payments are approximately $173 per annum. The Norcals have long-term agreements to purchase natural gas from their supplier at a fixed price throughout the term, which expired in August 2006.At March 31, 2006, future minimum purchases under the agreements were $588, all of which occurred in 2006. In connection with the gas supply contracts, the Trust issued two standby letters of credit which totaled $350 at March 31, 2006. These letters of credit expired in August 2006. 6.SUBSEQUENT EVENT On August 16, 2006, the Managing Shareholder and affiliates of the Trust filed lawsuits against the former independent registered public accounting firm for the Trust, Perelson Weiner, LLP (“Perelson Weiner”), in New Jersey Superior Court.
